       Case 6:20-cv-06947-FPG-MJP Document 1 Filed 11/05/20 Page 1 of 4




 UNITED STATES DISTRICT COURT
 WESTERN DISTRICT OF NEW YORK
_____________________________________________

ECHO WARD and RALPH P. WARD

                             Plaintiffs,

       v.                                                        NOTICE OF REMOVAL

WAL-MART STORES, INC. and                                        Index №.
WAL-MART STORES EAST, INC.

                        Defendants.
_____________________________________________


       PLEASE TAKE NOTICE that Defendants Wal-Mart Stores, Inc. and Walmart Stores

East, Inc. (hereinafter “Removing Defendants”), by their attorneys, Bennett Schechter Arcuri &

Will LLP, and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, file this Notice of Removal of the

action styled Echo Ward and Ralph P. Ward, Plaintiffs, versus Wal-Mart Stores, Inc. and Wal-

Mart Stores East, Inc., Defendants, Index №. 2020-0198CV (the “Action”), from the Supreme

Court of the State of New York, County of Steuben, to the United States District Court for the

Western District of New York.

              In support thereof, Removing Defendants state:

              1. On or about February 12, 2020, Plaintiffs Echo Ward and Ralph P. Ward

(hereinafter, “Plaintiffs”) commenced the Action by filing a Summons and Complaint in the

Supreme Court of the State of New York, County of Steuben, against Defendants Wal-Mart Stores,

Inc. and Wal-Mart Stores East, Inc. A copy of the Summons and Complaint is attached hereto and

incorporated herein by reference as Exhibit A.

              2. On May 12, 2020, the Removing Defendants appeared in the Action by serving

their Answer, a copy of which is attached hereto and incorporated herein by reference as Exhibit
       Case 6:20-cv-06947-FPG-MJP Document 1 Filed 11/05/20 Page 2 of 4




B.

               3. On October 26, 2020, Removing Defendants received Plaintiffs’ Article 31

Responses, dated October 23, 2020, seeking Two Hundred and Fifty Thousand Dollars

($250,000.00) in damages in this action, a copy of which is attached as Exhibit C.

               4. According to Plaintiffs’ Complaint, Plaintiff Echo Ward is an individual

domiciled in the State of New York and, therefore, for the purposes of this Notice of Removal, is

a citizen of the State of New York. See Ex. A.

               5. According to Plaintiffs’ Complaint, Plaintiff Ralph P. Ward is an individual

domiciled in the State of New York and, therefore, for the purposes of this Notice of Removal, is

a citizen of the State of New York. See Ex. A.

               6.      Defendant Wal-Mart Stores, Inc. is now known as Walmart Inc. f/k/a Wal-

Mart Stores, Inc. and is a corporation organized under the laws of the State of Delaware, with a

principal place of business in the State of Arkansas and, therefore, for the purposes of this Notice

of Removal, is a citizen of the States of Delaware and Arkansas.

               7.      Defendant Wal-Mart Stores East, Inc. is now known as Wal-Mart Stores

East, LLC. f/k/a Wal-Mart Stores East, Inc. , which is a limited liability company organized under

the laws of the State of Arkansas. The sole member of Wal-Mart Stores East, LLC is Walmart

Inc., which is a corporation organized under the laws of the State of Delaware with a principal

place of business located in Arkansas. Therefore, for the purposes of this Notice of Removal,

Defendant Wal-Mart Stores East, LLC, incorrectly sued as Wal-Mart Stores East, Inc., is a citizen

of the States of Delaware and Arkansas

               8. This Court has original subject matter jurisdiction over the Action pursuant to

28 U.S.C. §§1332(a) and 1441(b), because (a) there is complete diversity of citizenship among the
       Case 6:20-cv-06947-FPG-MJP Document 1 Filed 11/05/20 Page 3 of 4




parties; (b) the amount in controversy exceeds the sum of seventy-five thousand dollars

($75,000.00) exclusive of interest and costs; and (c) none of the parties in interest who are properly

joined and served as Defendants are citizens of New York State. The Action may, therefore, be

removed pursuant to 28 U.S.C. § 1441(b).

               9. This Notice of Removal is timely under 28 U.S.C. § 1446(b)(3) and (c), because

it is filed within thirty (30) days after receipt by the Removing Defendants of Plaintiffs’ Article 31

Responses (the other paper from which it was first ascertainable that the case is removable), and

within one (1) year of commencement of the Action.

               10. Pursuant to 28 U.S.C. §1446(b)(2), all Defendants who have been properly

joined and served join in and consent to the removal of the Action.

               11. Pursuant to 28 U.S.C. §1441(a), removal venue exists in the United States

District Court for the Western District of New York because the Supreme Court, Steuben County

(the Court in which the Action was originally filed) is within the jurisdiction of the Western District

of New York.

               12. Pursuant to 28 U.S.C. §1446(a), all process, pleadings, and orders served to date

upon the Removing Defendants are appended hereto. Pursuant to Local Rule 81(a)(3), an index of

all documents filed in the state court action is attached hereto as Exhibit D.

               13. Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal is being served upon the Plaintiffs and is being filed with the Clerk of the Supreme Court,

Steuben County. See Notice of Filing of Notice of Removal, with Affidavit of Service, attached

hereto as Exhibit E.

               14. Removing Defendants reserve the right to amend or supplement this Notice of

Removal.
          Case 6:20-cv-06947-FPG-MJP Document 1 Filed 11/05/20 Page 4 of 4




                 WHEREFORE, Removing Defendants requests that the case styled Echo Ward and

Ralph P. Ward, Plaintiffs, versus Wal-Mart Stores, Inc. and Wal-Mart Stores East, Inc.,

Defendants, Supreme Court of the State of New York, County of Steuben, Index №. 2020-

0198CV, be removed to this Court, and that this Court take subject matter jurisdiction over this

Action.



Dated:           Buffalo, New York
                 November 5, 2020

                                                   Yours, etc.,


                                                   ___________________________
                                                   BENNETT SCHECHTER
                                                   ARCURI & WILL LLP
                                                   By:    Pauline C. Will, Esq.
                                                   Attorneys for Removing Defendants
                                                   701 Seneca Street, Suite 609
                                                   Buffalo, New York 14210
                                                   Telephone (716) 242-8100
                                                   pwill@bsawlaw.com


To:       Michael A. Donlon, Esq.
          Welch Donlon & Czarples PLLC
          Attorneys for Plaintiffs
          8 Denison Parkway East, Suite 203
          Coming, New York 14830
          Telephone: (607) 936-8057
          michael@wdcinjurylaw.com
